RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2582-17T2

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

KERI J. BARRY,

     Defendant-Respondent.
______________________________

                    Submitted November 15, 2018 – Decided July 19, 2019

                    Before Judges O'Connor and DeAlmeida.

                    On appeal from interlocutory orders of the Superior
                    Court of New Jersey, Law Division, Passaic County,
                    Indictment No. 11-04-0406.

                    Camelia M. Valdes, Passaic County Prosecutor,
                    attorney for appellant (Christopher W. Hsieh, Chief
                    Assistant Prosecutor, of counsel and on the brief).

                    Bruno & Ferraro, attorneys for respondent (Kenneth M.
                    Ralph, of counsel and on the brief).

PER CURIAM
      By leave granted, plaintiff State of New Jersey appeals from the January

31, 2018 and February 1, 2018 orders of the Law Division suppressing evidence,

including the body of a dead newborn, found by police in defendant Keri J.

Barry's home. We affirm.

                                        I.

      According to a statement given to police by defendant, on December 11,

2009, she, then twenty-two years old, gave birth to a full-term, 7.8-pound baby

boy, in a bathroom in the basement of her family home in Wayne. After giving

birth, she placed the child in a garbage bag along with bloody towels and left

the bag on the bathroom floor. Defendant thereafter placed the placenta in a

small plastic bag, knotted the top, and left it on the bathroom floor.

      A short time later, when defendant's fifteen-year-old sister arrived home

from school, she found defendant upstairs in the bathtub bleeding. The sister

summoned her aunt, who came to the home and took defendant to the emergency

department of a local hospital. Defendant was admitted to the facility with

abdominal pain and symptoms consistent with recent childbirth or miscarriage.

She told the medical personnel treating her that she had not been pregnant and

did not have a miscarriage.




                                                                         A-2582-17T2
                                        2
      Defendant's father subsequently arrived at the hospital.        The father

testified that based on defendant's representations, he believed his daughter's

condition was caused by a cyst or something cancerous. He returned home later

that evening and went to the basement bathroom, where he saw blood, but did

not disturb or clean anything.

      The following day while at the hospital, defendant told her father that

something had come out of her body while she was in the basement and that the

object was at home in the bathroom in a plastic supermarket bag. The father

told hospital staff that he intended to go home and bring the item back to the

hospital because he thought an examination of the object would help physicians

"detect if it's cancerous or not[.]"

      Defendant's father went to the family home and located several bloody

plastic bags in the basement. He cut open a bag he thought contained the object

that came out of his daughter's body based on the weight and consistency of the

bag's contents. Defendant's father saw what he described as a "purplish . . . body

part[,]" which he thought might be a kidney in the bag. He transferred the object

to another container for transport to the hospital.

      Defendant's father also noticed several other bloody kitchen-sized garbage

bags in the basement. He collected the bags and put them into a large black


                                                                          A-2582-17T2
                                         3
plastic garbage bag. He also gathered bloody towels and placed them into the

same large black plastic garbage bag before directing defendant's sister to empty

the cat's litter box into the bag. The father placed the large black plastic garbage

bag in an outdoor shed to await garbage collection. He returned to the hospital

with the container in which he had placed what he thought was a body part.

Physicians confirmed the object was full-term human placenta, from which the

umbilical cord had been severed.

      In light of his examination of defendant and the placenta, a physician

concluded it was likely defendant carried and delivered a full-term baby shortly

before arriving at the hospital. When confronted with this diagnosis, defendant

again denied that she had been pregnant or delivered a baby.

      A nurse contacted the Wayne Police Department to report that medical

staff believed defendant may have given birth to a full-term child and that the

newborn was missing. Sergeant Alfonse Strumolo and two other officers were

immediately dispatched to defendant's home to conduct a welfare check, looking

for a missing newborn.       Strumolo spoke with Corporal Kevin Kearny by

telephone. Believing that criminal activity may have taken place at the home,

Strumolo stated, "I think we should secure this house. I think we should go in




                                                                            A-2582-17T2
                                         4
and get a search warrant for the house." However, neither he nor other members

of the police department sought to obtain a search warrant.

      Defendant's teenage sister, who was home alone, allowed Strumolo and

the other officers into the house. The officers interviewed the teenager about

defendant's medical condition and searched several parts of the home, including

the kitchen garbage. The officers did not contact the teenager's parents to

request permission to interview her or enter the home. The officers found no

sign of a newborn. Despite the fact the search failed to yield any evidence,

Strumolo remained concerned that a crime may have been committed at the

home and believed his supervisors would obtain a search warrant for the house.

He therefore posted an officer outside the residence.

      Detective Sergeant John Loertscher was the on-call detective that evening.

He was contacted and responded first to headquarters and then to the hospital .

According to Loertscher, when he arrived at the hospital he was under the belief

that he was there to investigate "a miscarriage." He interviewed defendant, her

parents, and the medical staff.

      Defendant's father informed Loertscher that he had removed bloody

towels from the basement and placed them in a large plastic garbage bag, which

he put in the shed behind the house. Loertscher responded, "I wanna go get that


                                                                        A-2582-17T2
                                       5
. . . you have the bag?" In a written report, Loertscher stated, "I asked if I could

secure the bag and he -- meaning Mr. Barry -- said fine, but be careful, it's

heavy." Defendant's father offered to go with Loertscher to the house to get the

bag, but Loertscher refused and said "[n]o, no, no, I’ll just get the bag, and that’ll

be fine."

      Defendant's father was not informed that the police were conducting a

criminal investigation or that the plastic bag in the shed may contain evidence

that could be used against defendant in a criminal proceeding. He was not

advised verbally or in writing of any of the constitutional rights he had with

respect to the search of his property, including the right to refuse to consent to

a search, to be present during the search, or to withdraw his consent at any time

after it had been given. Nor was defendant, who was present at the hospital,

advised that she was under investigation for suspected criminal activity. She

was not informed of her constitutional rights with respect to the search o f her

home or the basement, where her bedroom and bathroom were located.

      Defendant's father testified that had he been informed that a criminal

investigation was under way, he would not have consented to Loertscher

examining or retrieving the garbage bag.         In addition, he testified that he




                                                                              A-2582-17T2
                                          6
consented only to Loertscher examining the plastic bag at the house and not to

taking the bag and its contents to the police department.

      After leaving the Barry residence, Strumolo returned to police

headquarters. Meanwhile, Loertscher had returned from the hospital and was

sitting in his office. When Strumolo recommended they obtain a search warrant

for the Barry home, Loertscher responded, "No. I got this."

      That evening, Loertscher arrived at the Barry residence, secured the large

plastic garbage bag in the shed and took it to the Wayne Police Department. The

bag was heavy, requiring Loertscher to obtain the help from another officer to

move the bag to his vehicle. Loertscher placed the bag in an evidence shed

located outside of the station. He did not open the bag that night.

      Later that evening, Strumolo, off duty, but preoccupied with his concern

that a newborn child had been murdered or was missing and aware that a bag of

potential evidence had been retrieved from the Barry house, returned to police

headquarters. He found Loertscher in his office. He confronted Loertscher with

his concerns about the investigation. Loertscher responded that "it was just a

miscarriage." Strumolo, who had not seen the size of the plastic bag retrieved

from the house, deferred to Loertscher's assessment, but retained reservations,

concerned that the bag may have contained a deceased newborn.


                                                                        A-2582-17T2
                                       7
      Loertscher informed two supervisors that the plastic bag had been seized

from the Barry home, placed in the department's evidence shed, and not

searched. A third supervisor was also aware that the bag was in the evidence

shed. No officer examined the contents of the bag.

      The following day, December 13, 2009, Loertscher was not on duty. No

one searched the bag.

      On December 14, 2009, Loertscher was briefly at police headquarters, but

attended a retirement seminar. He did not search the bag.

      It was not until December 15, 2009, three days after the plastic bag was

removed from the Barry residence, that Loertscher removed the bag from the

evidence shed and opened it. The search revealed the naked, deceased body of

a newborn boy. Following the discovery of the body, the Medical Examiner's

office searched the bag more thoroughly and conducted an autopsy, which

revealed that the child was born alive, full term, and died of asphyxia caused by

suffocation.

      By the time the plastic bag was searched, defendant had been released

from the hospital and returned home. The following day, detectives took her to

the prosecutor's office to interrogate her.   During her interview, defendant

eventually admitted she was aware she gave birth to a live baby and that she saw


                                                                         A-2582-17T2
                                       8
the newborn's lips move. She stated that the child stopped breathing on its own,

after which she put the baby in a plastic bag because she could not look at it

anymore. Defendant signed a consent to search form, granting police permission

to enter her home and seize: (1) a laptop computer from the living room; (2)

pregnancy tests in her bedroom closet; and, (3) "any other items relating to this

investigation."

      During the interrogation, detectives learned that defendant's family had

obtained an attorney for her.    They terminated the interview and formally

arrested defendant. The consent search of the Barry home, however, proceeded.

Defendant's father, having been informed that defendant signed a consent form,

accompanied detectives to the house. There, detectives found both the laptop

computer and a pregnancy test kit.      The trial court later issued a warrant

permitting a forensic examination of the computer.

      A grand jury subsequently issued an indictment charging defendant with:

first-degree murder, N.J.S.A. 2C:11-3(a)(1) or (2); second-degree endangering

the welfare of a child, N.J.S.A. 2C:24-4(a), N.J.S.A. 9:6-1, and N.J.S.A. 9:6-3;

and third-degree hindering apprehension, N.J.S.A. 2C:29-3(b)(1).

      Defendant moved to suppress the evidence obtained from the warrantless

seizure of the plastic bag and the contents of the computer. She argued that


                                                                         A-2582-17T2
                                       9
police obtained the evidence without having obtained valid consent. The State

argued that the evidence was obtained under the consent exception to the warrant

requirement and that if consent was not validly obtained, the contents of the

plastic bag are admissible under the inevitable discovery doctrine. 1

      Both Strumolo and Loertscher testified at the suppression hearing.

Strumolo described the investigation as "botched." Loertscher acknowledged

that "mistakes were made" during the investigation. He conceded that he should

have recognized the possibility that defendant had not suffered a miscarriage,

that the "house should have been secured and a search warrant obtained[,]" and

the shed on the Barry property should have been treated similarly. He testified

that were he to conduct the investigation again, he would have had defendant's

father sign a written consent form. He admitted he conducted the investigation




1
  There were a number of other pre-trial motions in this matter. The trial court
entered orders admitting defendant's videotaped statement to police, text
message conversations with a friend in 2009, text message conversations with
the same friend in 2012, and internet searches. We granted the State's motion
for leave to appeal the admission of the 2012 text message conversations. In
2015, we reversed the decision admitting those conversations.



                                                                        A-2582-17T2
                                       10
in a manner that created a substantial risk that the State's ability to prosecute

criminal charges would be compromised. 2

      The trial court also heard testimony from a detective from the prosecutor's

office, Kearny, and defendant's father. The videotaped statement of defendant's

father was admitted into evidence.3

      After the hearing, the trial court issued two opinions granting defendant's

motion to suppress. With respect to the plastic bag containing the deceased

child, the court, relying primarily on the testimony and its credibility

determinations of Strumolo and Loertscher, held that the consent exception to

the warrant requirement did not apply. The court determined that Loertscher

lacked credibility due to his "demeanor and tone of voice," and that his claim he

did not suspect anything criminal may have taken place at the Barry house when



2
    Immediately after discovery of the deceased child, supervisors removed
Loertscher from the investigation. Later that week, he retired, a decision he
attributed in part to his mishandling this case. In January 2010, departmental
charges were brought against Loertscher for "neglect of duty."
3
    The hearing was delayed when defendant's father invoked his Fifth
Amendment privilege after being called as a witness by the State. U.S. Const.
amend. V. The trial court relieved the father from testifying. The State moved
for leave to appeal from the trial court's decision. We denied the motion. The
State thereafter sought from the Office of the Attorney General an immunity
petition on behalf of defendant's father. The immunity petition was granted and
the hearing recommenced.
                                                                         A-2582-17T2
                                      11
he obtained permission to retrieve the plastic bag was not reasonable. The court

concluded Loertscher's "opinions, conclusions and investigation defy logic,

reason and objectivity," and any reasonable officer would have suspected the

possibility that defendant may have engaged in criminal activity based on the

information transmitted to police by medical personnel. The court concluded

that defendant's father's consent was not validly obtained because he was not

informed that the contents of the plastic bag could be used against defendant in

a criminal proceeding.

      In addition, the court concluded that because defendant's father did not

initiate the conversation about retrieving the plastic bag and was not permitted

to accompany Loertscher when he retrieved the bag, his consent was not valid.

The court found credible the father's testimony that he did not know he could

refuse the search, demand to be present for the search, or stop the search at any

time. Therefore, the trial court held that the State failed to prove beyond a

reasonable doubt that defendant's father gave knowing and intelligent consent. 4

The court also determined that even assuming Loertscher obtained a valid




4
  The court later corrected its opinion to reflect that the proper standard is by a
preponderance of the evidence, not beyond a reasonable doubt.
                                                                           A-2582-17T2
                                       12
consent to retrieve the plastic bag, the three-day delay in opening the bag created

a "continuing warrantless search" under State v. Sugar, 100 N.J. 214 (1985).

      Concerning defendant's computer, the court held defendant's consent to

search the house was invalidated when her father indicated the family had

retained an attorney to represent her. The court also found that the consent to

search form was deficient because it did not contain language "indicating that

defendant may be present and may stop the search and any time" and that the

"handwritten language . . . authorizing the Prosecutor's Office [to] take . . . '[a]ny

other items relating to this investigation,' is simply overbroad."

      The trial court rejected the State's argument that the contents of the plastic

bag are admissible under the inevitable discovery doctrine. The court concluded

that the doctrine does not apply because the only possible way that the evidence

would have been obtained by the State was by securing a search warrant, which

the officers specifically decided not to do.

      The trial court entered orders on January 31, 2018 and February 1, 2018,

granting defendant's motion to suppress the contents of the plastic bag and her

computer. We thereafter granted the State's motion for leave to appeal the

January 31, 2018 and February 1, 2018 orders, and stayed the trial pending

disposition of the appeal.


                                                                              A-2582-17T2
                                        13
                                II.

On appeal, the State makes the following arguments for our consideration:

      POINT I

      THE MOTION JUDGE MISUNDERSTOOD THE
      LAW REGARDING CONSENT SEARCHES AND
      FAILED TO CONSIDER THE DEFENDANT'S
      FATHER'S   COOPERATIVE     POSTURE   IN
      PROVIDING HOSPITAL OFFICIALS WITH THE
      PLACENTA; IN TELLING THE POLICE ABOUT A
      GARBAGE BAG CONTAINING BLOODY TOWELS
      AND OTHER ITEMS HE CLEANED FROM THE
      SCENE; IN GRANTING PERMISSION FOR THE
      POLICE TO GET THE GARBAGE BAG FROM HIS
      SHED; AND IN OFFERING TO HELP GET THE
      BAG AND GO THROUGH ITS CONTENTS.

            A. The Motion Judge Under-Evaluated Critical
            Evidence of the Father's Cooperative Posture
            That Demonstrated Voluntary Consent.

            B. The Motion Judge Misunderstood the Law.

            C. The State v. King Factors Are Indicative of
            Voluntary Consent.

            D. The Motion Judge Erred in Rejecting the
            Inevitable Discovery Doctrine As An Alternative
            Means of Establishing a Valid Exception to the
            Warrant Requirement.

      POINT II

      DEFENDANT VOLUNTARILY CONSENTED TO
      SEIZURE OF THE COMPUTER AND PREGNANCY
      TESTS AND EXECUTED A WRITTEN CONSENT

                                                                 A-2582-17T2
                               14
            FORM ACKNOWLEDGING THAT SHE                        WAS
            INFORMED OF A RIGHT TO REFUSE.

      "[A]n appellate court reviewing a motion to suppress must uphold the

factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record." State v. Elders, 192
N.J. 224, 243 (2007) (quotations omitted). "Deference to those findings is

particularly appropriate when the trial court has the 'opportunity to hear and see

the witnesses and to have the feel of the case, which a reviewing court cannot

enjoy." State v. Watts, 223 N.J. 503, 516 (2015) (quoting Elders, 192 N.J. at

244). We disregard only those findings that "are clearly mistaken." State v.

Hubbard, 222 N.J. 249, 262 (2015).

      The Fourth Amendment, and Article I, Paragraph 7 of the New Jersey

Constitution, protect "[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures . . . ."

U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7. "[P]hysical entry of the home is

the chief evil against which the wording of the Fourth Amendment is directed."

Payton v. New York, 445 U.S. 573, 585-86 (1980) (quoting United States v.

United States Dist. Court, 407 U.S. 297, 313 (1972)). "Under our constitutional

jurisprudence, when it is practicable to do so, the police are generally required

to secure a warrant before conducting a search" of a residence.          State v.

                                                                          A-2582-17T2
                                       15
Hathaway, 222 N.J. 453, 468 (2015). "To sustain the validity of a warrantless

search, the State must demonstrate that the search fits within an accepted

exception to the warrant requirement, one of which is the long-recognized

consent-to-search exception." State v. Coles, 218 N.J. 322, 337 (2014).

      "Although [New Jersey's] search-and-seizure provision is similar to the

Fourth Amendment of the United States Constitution, consent searches under

the New Jersey Constitution are afforded a higher level of scrutiny." State v.

Carty, 170 N.J. 632, 639 (2002). However, while "[t]he Constitution protects

against unreasonable searches and seizures and against coerced waivers of

constitutional rights[,] it does not disallow voluntary cooperation with the

police." State v. Domicz, 188 N.J. 285, 308-09 (2006).

      Our Supreme Court has concluded that under

            Art. I, par. 7 . . . the validity of a consent to a search,
            even in a non-custodial situation, must be measured in
            terms of waiver; i.e., where the State seeks to justify a
            search on the basis of consent it has the burden of
            showing that the consent was voluntary, an essential
            element of which is knowledge of the right to refuse
            consent.

            [State v. Johnson, 68 N.J. 349, 353-54 (1975).]

In non-custodial situations, "if the State seeks to rely on consent as the basis for

a search, it has the burden of demonstrating knowledge on the part of the person


                                                                            A-2582-17T2
                                        16
involved that he had a choice in the matter." Id. at 354; see State v. Koedatich,

112 N.J. 225, 262 (1988). Therefore, "[t]he police need not necessarily advise

the person of the right to refuse, as long as the State can prove the person was

aware of this right." Hornberger v. Am. Broad. Cos., Inc., 351 N.J. Super. 577,

600 (App. Div. 2002).

      "A consent sufficient to avoid the necessity of a warrant may be express

or implied from the circumstances."         Koedatich, 112 N.J. at 262.    "[T]he

question whether a consent to a search was in fact 'voluntary' or was the product

of duress or coercion, express or implied, is a question of fact to be determined

from the totality of all the circumstances." Schneckloth v. Bustamonte, 412 U.S.
218, 227 (1973).

      After a careful review of the record in light of these legal standards we

affirm the trial court's conclusion that the State did not obtain valid consent to

retrieve the plastic bag from the Barry home. The record amply supports the

trial court's determination that Loertscher's contention that he was not

conducting a criminal investigation when he obtained consent to retrieve the

plastic bag lacked credibility.    Loertscher testified that he was under the

impression that he was investigating a possible miscarriage.        However, in

general, evidence a woman has had a miscarriage does not indicate a criminal


                                                                          A-2582-17T2
                                       17
act has occurred. The only reasonable explanation for Loertscher's presence at

the hospital is that he was investigating whether defendant gave birth and the

whereabouts of her newborn child. That scenario gave rise to the possibility of

criminal acts by defendant or another person. If, as Loertscher claimed, he was

convinced defendant had had a miscarriage, there would have been no reason

for him to collect a plastic bag of bloody towels. A police officer has no

legitimate interest in evidence that a medical event took place, unless that

medical event is related to possible criminal activity.

      Loertscher did not inform defendant's father of the ongoing criminal

investigation, or any of his constitutional rights with respect to consenting to the

search of his home. No evidence was introduced at the hearing establishing that

defendant's father was aware of his rights. To the contrary, defendant's father

testified that had he known that a criminal investigation was under way and that

the contents of the plastic bag might have been used as evidence against his

daughter in a criminal proceeding, he would not have consented to the search.

The father's testimony is corroborated by his retention of an attorney to represent

his daughter as soon as he was informed that she faced criminal prosecution.

      We note also that when Loertscher initiated the conversation about

retrieving the plastic bag and defendant's father offered to accompany him on


                                                                            A-2582-17T2
                                        18
that search, Loertscher affirmatively dissuaded him from doing so, interfering

with the father's right to be present and to withdraw consent during the search.

Additionally, Loertscher did not seek consent from defendant, who was present

at the hospital. The items in the plastic bag, as described by defendant's father,

contained her blood and were taken from the area of the home she occupied as

her living space. A reasonable officer under these circumstances, as the trial

court noted, would have concluded that "a search warrant is necessary or, at a

minimum, that a full, complete and unequivocal consent should be obtained."

      The trial court's decision is also supported by Loertscher's retention of the

unopened plastic bag in the police evidence shed for three days. Our Supreme

Court has recognized that "continuing warrantless searches pursuant to an

original express consent to search can raise serious constitutional questions

concerning the reasonableness of such a subsequent search and seizure." Sugar,
100 N.J. at 234.     "The scope of a search extends to what is objectively

reasonable, which is defined as what 'the typical reasonable person [would] have

understood' the scope to include." State v. Hampton, 333 N.J. Super. 19, 29

(App. Div. 2000) (alteration in original) (quoting Florida v. Jimeno, 500 U.S.
248, 251 (1991)).




                                                                           A-2582-17T2
                                       19
       During those three days, police could have obtained a search warrant for

the contents of the plastic bag, as had been suggested to Loertscher numerous

times by Strumolo. We reject the State's argument that the search was valid

because defendant's father did not withdraw his consent during the three-day

period that the unopened plastic bag was in the shed. This argument overlooks

the fact that defendant's father was not informed of his right to withdraw

consent. The State cannot benefit from its failure to inform defendant's father

of his right to end the purportedly consensual search at any time.

       We also agree with the trial court's conclusion that police did not obtain

valid consent to seize defendant's computer. Although detectives informed

defendant she could refuse to consent, they did not advise her she could

withdraw her consent at any time. The failure to inform her of this right was

crucial because, after she signed the consent form, but before the conclusion of

her interrogation, detectives were informed that defendant's family had retained

an attorney to represent her.        Although the detectives terminated the

interrogation, recognizing that the retention of an attorney effectively withdrew

her waiver of her Miranda5 rights, they permitted the search of her home to

proceed. Had defendant been informed that she could withdraw her consent, she


5
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                         A-2582-17T2
                                       20
may well have exercised that right once the interrogation stopped and she was

made aware that she was represented by counsel. Nor did the detectives advise

defendant that she could be present for the search. While the search took place,

defendant was in custody and the police did not transport her to the house before

the search commenced.

      Finally, we agree with the trial court's conclusion that the plastic bag

cannot be admitted pursuant to the inevitable discovery doctrine. The inevitable

discovery doctrine is an exception to the exclusionary rule. Nix v. Williams,

467 U.S. 431, 448 (1984). "If the State can show that 'the information ultimately

or inevitably would have been discovered by lawful means . . . the deterrence

rationale [of the exclusionary rule] has so little basis that the evidence should

be received.'" State v. Maltese, 222 N.J. 525, 551-52 (2015) (alterations in

original) (quoting Nix, 467 U.S. at 444).

      In order to invoke the doctrine, the State must show by clear and

convincing evidence that:

            (1) proper, normal and specific investigatory
            procedures would have been pursued in order to
            complete the investigation of the case; (2) under all of
            the surrounding relevant circumstances the pursuit of
            those procedures would have inevitably resulted in
            discovery of the evidence; and (3) the discovery of the
            evidence through the use of such procedures would


                                                                         A-2582-17T2
                                      21
            have occurred wholly independently of such evidence
            by unlawful means.

            [State v. Keaton, 222 N.J. 438, 451 (2015) (quoting
            Sugar, 100 N.J. at 238).]

It is an objective standard and is "applied only to the facts known to the law

enforcement officer at the time of the search. Facts learned by the authorities

after the search and seizure occurs will not validate unreasonable intrusions."

State v. Bruzzese, 94 N.J. 210, 221 (1983).

      The State must demonstrate that "had the illegality not occurred, it would

have pursued established investigatory procedures that would have inevitably

resulted in the discovery of the controverted evidence, wholly apart from its

unlawful acquisition." Sugar, 100 N.J. at 240. "[T]he central question to be

addressed in invoking the 'inevitable discovery' rule is whether that very item of

evidence would inevitably have been discovered, not merely whether evidence

roughly comparable would have been so discovered." State v. Worthy, 141 N.J.
368, 390 (1995) (quotations omitted). However, "the State need not demonstrate

the exact circumstances of the evidence's discovery[.] It need only present facts

sufficient to persuade the court, by a clear and convincing standard, that the

[evidence] would be discovered." Maltese, 222 N.J. at 552 (second alteration in

original) (quoting State v. Sugar, 108 N.J. 151, 158 (1987)).


                                                                          A-2582-17T2
                                       22
      We agree with the trial court's conclusion that "the inevitable discovery

doctrine does not apply here because there was no other way other than to get a

search warrant to obtain the evidence that was eventually found in this case."

The unlawful seizure of the plastic bag, and its retention in police custody over

three days before it was searched, occurred because police failed to obtain a

search warrant, despite ample opportunity to do so.          There is no credible

evidence in the record that had Loertscher not obtained invalid consent to seize

the bag and held it for three days without obtaining a warrant, that other officers,

acting independently of Loertscher, would have secured a warrant to search the

shed on the Barry property for the plastic bag. The only reason that police knew

that defendant's father had collected potential evidence, placed it into a plastic

bag, and stored it in the shed, was Loertscher's interview of defendant's father

at the hospital. In addition, the record demonstrates that despite numerous

suggestions by Strumolo that a search warrant for the Barry residence be

obtained, Loertscher and other police supervisors had no intention of doing so .

      Affirmed.




                                                                            A-2582-17T2
                                        23